—Appeal from a decision of the Workers’ Compensation Board, filed June 19, 1996, which, inter alia, ruled that claimant had sustained a causally related permanent partial disability and denied his request for further development of the record.
Claimant was found to have sustained compensable injuries resulting in a permanent partial disability. The Workers’ Compensation Board subsequently denied claimant’s application to submit additional medical testimony in support of his *737contention that he had suffered a permanent total disability. Absent a showing that the denial of claimant’s request was an abuse of discretion, however, it must be affirmed (see, 12 NYCRR 300.14; Matter of Clarke v Rockland County, 194 AD2d 1017). Our review of the record discloses no abuse of discretion. We further conclude that substantial evidence, consisting of the results of two physician’s physical examinations of claimant, supports the ruling that claimant sustained a permanent partial disability. While claimant’s physician expressed a contrary opinion, the resolution of conflicts in medical proof lies within the province of the Board (see, Matter of Kroeger v New York State Workers’ Compensation Bd., 222 AD2d 912, lv denied 88 NY2d 801). We have considered claimant’s constitutional claim and find it to be without merit.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.